The Chief Justice
said that a plaintiff desiring to amend by adding a defendant, after a plea in abatement has been interposed founded upon the non-joinder, must comply strictly with the provisions of the 96th rule. (Rules of Sup. Court, 1837, p. 43.) (a)
Motion denied.(b)

а) This rule was abolished by the revision of 1845. (See Rules of Sup. Court, 1845.)


 Amendments of this nature are not allowed in England even to save the plaintiff’s demand from the operation of the statute of limitations. (Roberts v. Bate, 6 Adol. & Ellis, 778.)